Title: To George Washington from the Committee at Headquarters, 30 June 1780
From: Committee at Headquarters
To: Washington, George



Sir
In Committee of Congress Morris Town June 30. 1780

We inclose you copies of our several letters to the states, agreable to the inclosed list.
We must rely on your Excellency’s candor & generosity, to excuse us for not having done this sooner; but a variety of business has so

constantly occupied our time, as render’d it impracticable to have copies of the whole made out before.
The committee have as yet received no answers to any of their circular letters except from New Jersey Rhode Island and Delaware, copies of which are also inclosed for your information. We are with the highest respect & Esteem Your Excellency’s Most Obt Humble servants

Jno. MathewsNathl Peabody

